PER CURIAM
Defendant appeals his conviction for multiple sexual offenses. He argues that the trial court erred in withholding from disclosure school records of the victim and her sister after conducting an in camera inspection and asks this court to review the records for any relevant impeachment or exculpatory evidence. The state does not oppose this request. We have reviewed the materials in camera and conclude that the trial court did not err when it withheld the school records from disclosure.
Affirmed.